UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6457


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

BERNARD MORRIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:06-cr-00055-JPB-DJJ-1)


Submitted:   July 22, 2010                  Decided:   August 2, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard Morris, Appellant Pro Se. David J. Perri, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bernard    Morris    appeals       the   district           court’s    order

denying    his   motion   to    modify       the   terms      of    his     supervised

release.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district      court.            United        States         v.         Morris,      No.

3:06-cr-00055-JPB-DJJ-1         (N.D.    W.    Va.     Feb.       17,     2010).     We

dispense    with   oral   argument       because       the        facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                         2